Appeal by plaintiff from an order of the Supreme Court, Special Term, Albany County, granting a motion by defendant to dismiss the complaint upon the ground that the court had not jurisdiction of the subject of the action (Rules Civ. Prac., rule 106, subd. 1) which sought a judgment declaring section 361-a of the Public Authorities Law unconstitutional and ancillary injunctive relief. Judgment unanimously affirmed, without costs, upon the authority of Easley v. New York State Thruway Auth. (1 N Y 2d 374; Benz v. New York State Thruway Auth. (9 N Y 2d 486, cert, dismissed 369 U. S. 147); Mathewson v. New York State Thruway Auth. (9 N Y 2d 788), and New York State Thruway Auth. v. Ashley Motor Ct. (10 N Y 2d 151). Present—Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ. [36 Misc 2d 987.]